Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

ELIZABETH ANN CHRISMAN, ef al.
Plaintiff,

V. Case No. CIV-17-1309-D

BOARD OF COUNTY

COMMISSIONERS OF OKLAHOMA

»)
)
)
)
)
)
COUNTY, et al., )
)
)

Defendants.

DEFENDANT BOARD OF COUNTY COMMISSIONERS OF
OKLAHOMA COUNTY’S RESPONSES AND OBJECTIONS TO

PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION NO. 1: All video recordings made in the

Oklahoma County Jail by any and all cameras within the control of the Oklahoma
County Jail, at any time, from April 18, 2017, at 6:00 a.m., through and including
April 19, 2017, at 6:00 a.m. This request includes videos made by means of smart
phones and/or other mobile video devices.

RESPONSE NO. 1: The Defendant objects to Request for Production No. 1
as being overly broad and seeking video recordings that are neither relevant nor
proportional to the needs of the case considering the factors identified in Rule
26(b)(1). Video recordings of other floors, hallways, and areas of the jail in which
Mr. Chrisman never appeared have no discernable relevance to the issues in this
case. The Defendant will produce all video recordings that show the areas of the

jail in which Mr. Chrisman was present during the period of April 18, 2017 through
EXHIBIT

i 6

 
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 2 of 16

April 19, 2017. To the knowledge of the Defendant, there are no other videos made
by means of smartphones and/or other mobile video devices.

REQUEST FOR PRODUCTION NO. 2: All video recordings made in the
Oklahoma County Jail by any and audio recording devices within the control of the
Oklahoma County Jail, at any time, from April 18, 2017, at 6:00 a.m., through and
including April 19, 2017, at 6:00 a.m. This request includes audio recordings made
by means of smart phones and/or other mobile recording devices.

RESPONSE NO. 2: The Defendant is unclear as to what is being requested
in Request for Production No. 2. The Defendant believes that this request is asking
for any audio recordings. To the knowledge of the Defendant, there are no audio
recordings responsive to this request. To the knowledge of the Defendant there are
no audio recordings made by means of smartphones and/or other mobile recording
devices.

REQUEST FOR PRODUCTION NO. 3: Copies of all written and/or
recorded statements of any and all persons, in anyway pertaining to Charlton Cash
Chrisman.

RESPONSE NO. 3: The Defendant objects to Request for Production No. 3
insofar that it seeks written and/or recorded statements of any persons obtained by
counsel for the Defendant. Such statements would be subject to the work product
privilege. Subject to that objection, non-privileged documents responsive to this

request will be produced.
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 3 of 16

REQUEST FOR PRODUCTION NO. 4: All written and/or recorded

statements of any and all witnesses including, but not limited to, Jail Personnel,
prisoners/detainees, EMSA personnel, Oklahoma City Fire Department personnel,
pertaining to Charlton Cash Chrisman.

RESPONSE NO. 4: The Defendant objects to Request for Production No. 4
insofar that it seeks written and/or recorded statements of any persons obtained by
counsel for the Defendant. Such statements would be subject to the work product
privilege. Subject to that objection, non-privileged documents responsive to this
request will be produced.

REQUEST FOR PRODUCTION NO. 5: All incident reports, notes,
memoranda, letters, e-mails, text messages, and all other forms of documentation
regarding Charlton Cash Chrisman in existence at any time from January 1, 2017,
through to the present.

RESPONSE NO. 5: The Defendant objects to Request for Production No. 5
insofar that it seeks documents that are communications between the Defendant and
attorneys for the Defendant. Such documents would be subject to the attorney client
privilege. The Defendant has not identified any text messages that are responsive
to this request. Subject to that objection, the Defendant will produce the documents
in its possession that are responsive to this request.

REQUEST FOR PRODUCTION NO. 6: All written and/or electronically-

stored Oklahoma County Jail policies and procedures relating to use of force upon
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 4 of 16

prisoners/detainees in existence at any time from January 1, 2008, through April 19,
2017.

RESPONSE NO. 6: The Defendant objects to Request for Production No. 6
as seeking documents that are overly broad and seeking documents that are not
relevant nor proportional to the needs of the case considering the factors identified
in Rule 26(b)(1). A request for jail policies and procedures going back to a period
of almost 10 years prior to the death of Mr. Chrisman is overly broad. Subject to
that objection, the Defendant will produce jail policies and procedure related to the
use of force that were in effect in April 2017.

REQUEST FOR PRODUCTION NO. 7: All written and/or electronically-
stored Oklahoma County Jail policies and procedures relating to use of force upon
prisoners/detainees in existence at any time from April 19, 2017 through to the
present.

RESPONSE NO. 7: The Defendant objects to Request for Production No. 7
as being overly broad and seeking information that is neither relevant nor
proportional to the needs of the case considering the factors identified in Rule
26(b)(1). In particular, policies and procedures that were not in existence until after
the death of Mr. Chrisman have no discernable relevance to the issues in this case.
As previously stated, the Defendant will produce those jail policies and procedures
relating to the use of force which were in effect in April of 2017.

REQUEST FOR PRODUCTION NO. 8: All directives, orders, reports,

studies and/or all other types of instructive/training materials provided to the

4
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 5 of 16

Oklahoma County Jail from the United States Department of Justice at any time
from January 1, 2008, through the present.

RESPONSE NO. 8: The Defendant objects to Request for Production No. 8
as seeking documents that are overly broad and seeking documents that are neither
relevant nor proportional to the needs of the case in consideration of the factors
identified in Rule 26(b)(1).

REQUEST FOR PRODUCTION NO. 9: All documents pertaining to
Charlton Cash Chrisman received at the Oklahoma County Jail, from any and all
sources, on April 18 and/or 19, 2017

RESPONSE NO. 9: Any documents in the possession of the Defendant
responsive to this request will be produced.

REQUEST FOR PRODUCTION NO.10: All documents pertaining to
Charlton Cash Chrisman received at the Oklahoma County Jail, from any and all
sources, after April 19, 2017.

RESPONSE NO. 10: Any documents in the possession of the Defendant
responsive to this request will be produced.

REQUEST FOR PRODUCTION NO.11: Ail documents pertaining to Cash
Chrisman created at the Oklahoma County Jail on April 18 and/or 19, 2017, and/or
at any time thereafter.

RESPONSE NO. 11: Any documents in the possession of the Defendant

responsive to this request will be produced.
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 6 of 16

REQUEST FOR PRODUCTION NO. 12: All written/electronic/recorded
statements of P.D. Taylor in any way pertaining to Charlton Cash Chrisman.
RESPONSE NO. 12: Any documents in the possession of the Defendant
responsive to this request will be produced.

REQUEST FOR PRODUCTION NO. 13: All — written/electronic/recorded
public statements of P.D. Taylor in any way relating to the “S.E.R.T.” Team at the
Oklahoma County Jail.

RESPONSE NO. 13: Sheriff Taylor made certain comments about the
S.E.R.T. team that were discussed in the Daily Oklahoman. The Defendant has not
identified any other written/electronic/recorded public statements regarding the
S.E.R.T. team.

REQUEST FOR PRODUCTION NO. 14: ~— All written and/or electronically
stored training materials at the Oklahoma County Jail and/or within the control of
the Office of the Oklahoma County Sheriff pertaining to the training of the S.E.R.T.
team members at any and all times from January 1, 2008, through April 19, 2017.
RESPONSE NO. 14: The Defendant objects to Request for Production No.
14 as being overly broad and seeking documents that are neither relevant nor
proportional to the needs of the case considering the factors identified in Rule
26(b)(1). A request for training materials pertaining to the training of the S.E.R.T.
team members for a period of time going back almost 10 years prior to the death of

Mr. Chrisman is overly broad. Subject to that objection, the Defendant will produce
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 7 of 16

those training documents for the S.E.R.T. team members that responded to Mr.
Chrisman’s cell on April 19, 2017.

REQUEST FOR PRODUCTION NO. 15: ~— All: written and/or electronically
stored training materials at the Oklahoma County Jail and/or within the control of
the Office of the Oklahoma County Sheriff pertaining to the training of the S.E.R.T.
Team members at any and all times from April 20, 2017, through the present.
RESPONSE NO. 15: The Defendant objects to Request for Production No. 15
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO. 16: = All documents, including purchase
orders, invoices, payments, and all other documents, relating to the purchase of
pepper balls for the Oklahoma County Jail at any and all times from January 1, 2008,
through the present.

RESPONSE NO. 16: The Defendant objects to Request for Production No. 16
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO.17: — All training materials received at
the Oklahoma County Jail at any time from January 1, 2008, through the present,
relating to the use of pepperballs.

RESPONSE NO. 17: Training materials regarding the use of pepper balls
going back to a period of time almost 10 years prior to the death of Mr. Chrisman is

overly broad. Such an overly broad request seeks documents that are neither

7
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 8 of 16

relevant nor proportional to the needs of the case in consideration of the factors
identified in Rule 26(b)(1). Subject to that objection, the Defendant will produce
training materials regarding the use of pepperballs that were used in the training of
those S.E.R.T. team members that responded to the cell of Mr. Chrisman on April
19, 2017.

REQUEST FOR PRODUCTION NO. 18: — All training materials received at
the Oklahoma County Jail at any time from January 1, 2008, through the present,
relating to the use of force armaments for shooting pepper balls.

RESPONSE NO. 18: Training materials regarding the use of pepper balls
and/or pepperball guns going back to a period of time almost 10 years prior to the
death of Mr. Chrisman is overly broad. Subject to that objection, the Defendant will
produce training materials regarding the use of pepperball guns that were used in
the training of those S.E.R.T. team members that responded to the cell of Mr.
Chrisman on April 19, 2017.

REQUEST FOR PRODUCTION NO. 19: = All training materials received at
the Oklahoma County Jail at any time from January 1, 2008, through the present,
relating to the use of pepper spray.

RESPONSE NO. 19: The defendant objects to Request for Production No. 19
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1). Subject
to that objection, the Defendant will produce training materials relating to the use

of pepper spray that were in use at the time of the death of Mr. Chrisman.

8
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 9 of 16

REQUEST FOR PRODUCTION NO. 20: —_All training materials received at

the Oklahoma County Jail at any time from January 1, 2008, through the present,
relating to the use of spit hoods.

RESPONSE NO. 20: The Defendant objects to Request for Production No. 19
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1). Subject
to that objection, the Defendant will produce training materials relating to the use
of spit hoods that were in use at the time of the death of Mr. Chrisman.
REQUEST FOR PRODUCTION NO. 21: —_ All written/recorded/electronically
stored statements of witnesses provided to the Oklahoma State Bureau of
Investigation and/or federal investigative authorities pertaining to Charlton Cash
Chrisman.

RESPONSE NO. 21: Documents in the possession of the Defendant
responsive to this request will be produced.

REQUEST FOR PRODUCTION NO. 22: Ali Documents provided to the
Oklahoma State Bureau of Investigation and/or federal authorities pertaining to any
and all investigations of the Oklahoma County Jail.

RESPONSE NO. 22: The Defendant objects to Request for Production No. 22
as being overly broad and seeking documents that are neither relevant nor

proportional to the needs of the case considering the factors identified in Rule

26(b)(1).
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 10 of 16

REQUEST FOR PRODUCTION NO. 23: All documents created at and/or
received at the Oklahoma County Jail pertaining to the acquisition of pepper balls
for possible use at the Oklahoma County Jail, including purchase orders, invoices,
correspondence (written and/or electronic), internal memos, etc.

RESPONSE NO. 23: The Defendant objects to Request for Production No. 23
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO. 24: = All documents created at and/or
received at the Oklahoma County Jail pertaining to the acquisition of armaments for
the possible firing of pepper balls at the Oklahoma County Jail, including purchase
orders, invoices, correspondence (written and/or electronic), internal memos, etc.
RESPONSE NO. 24: The Defendant objects to Request for Production No.
24 as being overly broad and seeking documents that are not relevant nor
proportional to the needs of the case considering the factors identified in Rule
26(b)(1). Subject to that objection, documents pertaining to the acquisition of the
pepperball guns that were used with Mr. Chrisman on April 19, 2017 will be
produced.

REQUEST FOR PRODUCTION NO. 25: Ali documents created at and/or
received at the Oklahoma County Jail pertaining to the acquisition of spit hoods for
possible use at the Oklahoma County Jail, including purchase orders, invoices,

correspondence (written and/or electronic), internal memos, etc.

10
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 11 of 16

RESPONSE NO. 25: The Defendant objects to Request for Production No. 25
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO. 26: All documents created at and/or
received at the Oklahoma County Jail pertaining to the acquisition of pepper spray
for possible use at the Oklahoma County Jail, including purchase orders, invoices,
correspondence (written and/or electronic), internal memos, etc.

RESPONSE NO. 26: The Defendant objects to Request for Production No. 26
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO. 27: All incident reports and all other
documentation whatsoever pertaining to the firing of and/or use of pepper balls at
the Oklahoma County Jail.

RESPONSE NO. 27: The Defendant objects to Request for Production No. 27
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1).
REQUEST FOR PRODUCTION NO. 28: — All medical records regarding all
persons at whom fired pepper balls have been while at the Oklahoma County Jail.
(The names of such persons maybe redacted for the present time.)

RESPONSE NO. 28: The Defendant objects to Request for Production No. 28
as being overly broad and seeking documents that are not relevant nor proportional

to the needs of the case considering the factors identified in Rule 26(b)(1).

11
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 12 of 16

REQUEST FOR PRODUCTION NO. 29: All policies and procedures which

have ever existed at the Oklahoma County Jail from anytime from January 1, 2008,
through the present, which in any way pertain to the subject of falling onto or into
the body of the prisoner/detainee using one’s knee.

RESPONSE NO. 29: The Defendant objects to Request for Production No. 29
as being overly broad and seeking documents that are not relevant nor proportional
to the needs of the case considering the factors identified in Rule 26(b)(1). A request
for documents covering a period of almost ten years prior to the death of Mr.
Chrisman is overly broad. Subject to that objection, see Use of Force Policy in
effect at the time of Mr. Chrisman’s death.

REQUEST FOR PRODUCTION NO. 30: The personnel files of John
Whetsel, Colton Ray, Brian Harrison, Michael Coburn, Kristen Rangel and Franciso
Placiencia.

RESPONSE NO. 30: Subject to the existing protective order, these files will
be produced. To the knowledge of the Defendant, a personnel file for John Whetsel
was not maintained.

REQUEST FOR PRODUCTION NO. 31: ~All documentation regarding the
reassignment of SERT team members on or about April 19-21, 2017, following the
death of Charlton Cash Chrisman.

RESPONSE NO. 31: The Defendant objects to this request as being overly broad

and seeking documents that are not relevant nor proportional to the needs of the case

12
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 13 of 16

considering the factors identified in Rule 26(b)(1). Subject to that objection,
responsive documents will be produced.

REQUEST FOR PRODUCTION NO. 32: ~All documentation regarding the
termination of Colton Ray as an employee of the Oklahoma County Sheriff's Office.
RESPONSE NO. 32: The Defendant objects to this request as being overly broad
and seeking documents that are not relevant nor proportional to the needs of the case
considering the factors identified in Rule 26(b)(1). Subject to that objection,
responsive documents will be produced.

REQUEST FOR PRODUCTION NO. 33: All documentation regarding the
termination of Brian Harrison as an employee of the Oklahoma County Sheriff's
Office.

RESPONSE NO. 33: The Defendant objects to this request as being overly
broad and seeking documents that are not relevant nor proportional to the needs of
the case considering the factors identified in Rule 26(b)(1). Subject to that
objection, responsive documents will be produced.

REQUEST FOR PRODUCTION NO. 34: — All documentation regarding any
and all disciplinary measures ever taken by the Oklahoma County Sheriff's Office
and/or the Board against John Whetsel, Colton Ray, Brian Harrison, Michael
Coburn, Kristen Rangel and/or Franciso Plasencia, including, but not limited to,
verbal reprimands, written reprimands, “write ups,” counseling, suspensions and all

other forms of discipline and/or job performance counseling.

13
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 14 of 16

RESPONSE NO. 34: The Defendant objects to this request as being overly
broad and seeking documents that are not relevant nor proportional to the needs of
the case considering the factors identified in Rule 26(b)(1). Subject to that
objection, responsive documents will be produced.

REQUEST FOR PRODUCTION NO. 35: — All documentation received and/or
created at the Oklahoma County Jail regarding “excited delirium,” including, but
not limited to, symptoms of excited delirium, recognition of excited delirium, causes
of excited delirium and training regarding the handling of prisoner/detainees who
experienced and/or who are subject to experiencing excited delirium.

RESPONSE NO. 35: The Defendant objects to this request as being overly
broad and seeking documents that are not relevant nor proportional to the needs of
the case considering the factors identified in Rule 26(b)(1). Subject to that
objection, responsive documents will be produced.

REQUEST FOR PRODUCTION NO. 36: — All incident reports and all other
documentation regarding any and all prisoners/detainees at the Oklahoma County
Jail who have ever been said to experience excited delietum.

RESPONSE NO. 36: The Defendant objects to this request as being overly
broad and seeking documents that are not relevant nor proportional to the needs of

the case considering the factors identified in Rule 26(b)(1).

14
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 15 of 16

15

Respectfully submitted,

s/ Randall J. Wood

 

Randall J. Wood, OBA #10531

Robert S. Lafferrandre, OBA #11897
Jeffrey C. Hendrickson, OBA # 32798
Pierce Couch Hendrickson

Baysinger & Green, L.L.P.

1109 N. Francis Ave.

Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611

Facsimile: (405) 235-2904
rwood@piercecouch.com

rlafferrandre@piercecouch.com
jhendrickson@piercecouch.com
Attorneys for Defendants Board of
County Commissioners, Coburn,
Rangel, Plascencia, and Whetsel
Case 5:17-cv-01309-D Document 63-7 Filed 03/01/19 Page 16 of 16

CERTIFICATE OF SERVICE

This is to certify that on the 13th day of December, 2018, I caused to be e-
mailed a true, correct and exact copy of the above and foregoing Responses and
Objections to Plaintiff's Request for Productio of Documents to the following
persons, at the emails indicated below:

Danny K. Shadid, OBA #8104
David W. Lee, OBA #5333
Riggs Abney Neal Turpen
Orbison & Lewis, P.C.

528 N.W. 12th Street
Oklahoma City, Oklahoma 73102
Telephone: (405) 843-9909
Facsimile: (405) 842-2913
dshadid@riggsabney.com
dwlee@riggsabney.com
Attorney for Plaintiff

Gary J. James, OBA #12718
Gary J. James & Associates

620 N. Robinson Ave., Suite 207
Oklahoma City, Oklahoma 73102
Telephone: (405) 521-9900
Facsimile: (405) 488-0529
gary@garyiameslaw.com
Attorney for Defendants
Harrison and Ray

s/ Randall J. Wood
Randall J. Wood

16
